Citation Nr: 1746634	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, rated as 30 percent disabling prior to July 2, 2012, and 10 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to September 1980, September 1990 to August 1991, and October 1991 to June 1991.

This appeal to the Board arose from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2011, the RO granted service connection for sarcoidosis and assigned a noncompensable (0 percent) rating effective March 3, 2011.  In the July 2012 rating decision, the RO found clear and unmistakable error in the November 2011 decision and reversed and revised that decision to assign an initial 30 percent rating from February 22, 2011, and a 10 percent rating from July 2, 2012.

The Veteran filed a notice of disagreement (NOD) in October 2012. The RO issued a statement of the case (SOC) in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2014. The Board notes that the Jackson, Mississippi currently has jurisdiction of the appeal.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected sarcoidosis. He is currently rated under Diagnostic Code (DC) 6846.

Under DC 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling. Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6846. 

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis. C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved"). Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs). Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600. 

The above regulatory criteria call for the use of PFT results produced after optimum therapy, such as post-bronchodilator. 61 Fed. Reg. at 46, 720 (Sept. 5, 1996). Additionally, the regulatory criteria require PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96 (d)(3)(2015).

The Board notes that the Veteran was last afforded a VA examination for his sarcoidosis in February 2013, nearly five years ago. VA treatment records associated with the claims file subsequent to the December 2013 SOC suggest worsening symptoms. For instance, a January 2015 VA pulmonary note indicated that the Veteran reported his shortness of breath was worse. Additionally, an April 2015 chest x-ray suggested pulmonary artery hypertension, which could be confirmed by echocardiogram. It does not appear that an echocardiogram was since provided. Finally, the Veteran was provided pulmonary function testing in June 2015, which revealed a DLCO of 64 percent. However, the examiner stated that the Veteran was not cooperative and the data may not be accurate.

In sum, the evidence suggests a worsening of symptoms which may warrant higher ratings for his sarcoidosis pursuant to the applicable diagnostic codes described above. Thus, the Board finds that it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his sarcoidosis. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). As the Veteran contends that his ability to maintain substantially gainful employment is due to his service-connected sarcoidosis, such examination must also address the impact of his sarcoidosis on his ability to maintain employment.

Accordingly, the case is REMANDED for the following action:

1. After any additional development deemed appropriate, afford the Veteran an examination with the appropriate specialist/s for his service-connected sarcoidosis. The claims folder, to include this remand, must be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished. 

All studies deemed appropriate-including pulmonary function testing-shall be performed, and all findings shall be set forth in detail. Specifically, findings must include the following: FEV-1; FVC; FEV-1/FVC; and DLCO (SB) studies; maximum exercise capacity (and whether there are any related cardiac or respiratory limitations); whether there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episodes of acute respiratory failure; and whether he requires outpatient oxygen therapy.  

The examiner(s) should address the impact of the Veteran's sarcoidosis on his ability to work.

2.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims for increased rating for sarcoidosis and TDIU. If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




